Mb. Presiding Justice Baume delivered the opinion of the court. This is an appeal by the defendant from a judgment of conviction for bastardy. The evidence clearly justifies the finding of the jury, and the only error assigned relates to the action of the court in giving the second instruction tendered by appellee. While the instruction is not a model, it has been considered and held not to he misleading in N. Chicago City Ry. Co. v. Gastka, 27 Ill. App. 518, aErmed in 128 Ill. 613. and also in W. Chicago St. R. R. Co. v. Loftus, 83 Ill. App. 192. In view of the uncontradicted evidence in the record tending to establish the guilt of the defendant, the instruction could not have operated to his prejudice. The judgment is aErmed. Affirmed.